

115 S380 IS: Outsourcing Accountability Act of 2017
U.S. Senate
2017-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 380IN THE SENATE OF THE UNITED STATESFebruary 15, 2017Mr. Peters (for himself, Ms. Stabenow, Mr. Donnelly, Mr. Reed, Mrs. Feinstein, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Securities Exchange Act of 1934 to require the disclosure of the total number of the
			 domestic and foreign employees of a company, and for other purposes.
	
 1.Short titleThis Act may be cited as the Outsourcing Accountability Act of 2017.
		2.Required
 disclosure of number of domestic and foreign employeesSection 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m) is amended by adding at the end the following:
			
				(s)Disclosure of
				number of domestic and foreign employees
					(1)In
 generalExcept as provided in paragraph (2), beginning the first full fiscal year that begins after the date of enactment of this subsection, each issuer that is required to file reports with the Commission under subsection (a) shall disclose annually to the Commission and to shareholders of the issuer—
 (A)the total number of employees who are domiciled in the United States, listed by number in each State, of—
 (i)the issuer; and (ii)any subsidiary of the issuer that is—
 (I)a consolidated subsidiary; or (II)a subsidiary with respect to which the issuer accounts for the investment of the issuer by using the equity method of accounting;
 (B)the total number of employees of the issuer and each subsidiary of the issuer described in subparagraph (A)(ii) who physically work in and are domiciled in any country other than the United States, listed by number in each country; and
 (C)as compared with the previous reporting year, the percentage amount by which the numbers described in subparagraphs (A) and (B) increased or decreased with respect to the total number of employees of the issuer.
 (2)Exemption for emerging growth companiesAn emerging growth company shall not be subject to paragraph (1).
 (3)RegulationsThe Commission may promulgate such regulations as the Commission considers necessary to implement the requirement set forth in paragraph (1)..